Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed on 03/11/2022 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.        
Allowable Subject Matter

Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims or amend the claim into their base claims, respectively.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
 www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,461,884 B2 [application No.15/726,156], Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the patented application, which lead to the same claimed invention, thus they are not patentably distinct from each other, see table below:
Instant Application  
US. Patent No. 10,461,884 B2
Claim 1. method comprising:   
      receiving a request for a portion of a content item at a first bitrate; 



      determining, based on at least one network condition, a second bitrate from a plurality of bitrates associated with the portion of the content item; and 







      sending, to a user device, the portion of the content item at the second bitrate, wherein the portion of the content item sent at the second bitrate is identified with an identifier associated with the first bitrate.  

Claim 1. A method comprising: 
       receiving a request for a portion of a content item at a first bitrate, wherein the request comprises a first identifier associated with the portion of the content item at the first bitrate; 
       determining, based on at least one network heuristic and independently from the first bitrate, a second bitrate from a plurality of bitrates associated with the portion of the content item; 
       determining, based on the first identifier and the second bitrate, a second identifier associated with the portion of the content item at the second bitrate; 
       sending, to a user device, the portion of the content item at the second bitrate, wherein the portion of the content item at the second bitrate is associated with the first identifier; and 
       sending, to the user device via a server push, a subsequent portion of the content item at the second bitrate.
Claim 10. A method comprising: 
        determining a predicted change in network usage to occur at a first time; 
       determining, based on the predicted change in network usage, a first bitrate; and 



       sending, at the first time, at the first bitrate and with an identifier that identifies a second bitrate different from the first bitrate, a portion of a content item requested by a user device at the second bitrate.
Claim 10. A method comprising: 
      determining at least one past period of network usage satisfying a threshold; 
      determining, based on the at least one past period of network usage satisfying the threshold, a projected period of increased network usage; 
      determining, based on a network heuristic, a bitrate; and 
      sending, during the projected period of increased network usage, at the bitrate and with an identifier that identifies another bitrate, a portion of a content item requested by a user device at the another bitrate.
Claim 15. A method comprising: 
       sending a request for a portion of a content item at a first bitrate; and 
       receiving the portion of the content item at a second bitrate, wherein the portion of the content item comprises an identifier indicating that the portion of the content item is at the first bitrate.
Claim 15. A method comprising: 
      receiving at a first bitrate, a portion of a content item requested at a second bitrate, wherein the portion of the content item comprises an identifier that identifies the second bitrate, wherein the first bitrate is determined by a computing device based on a network heuristic; 
      receiving, via a server push, a subsequent portion of the content item; 
      generating, based on a network address included in a manifest file, a request for the subsequent portion of the content item; and 
      loading, from a cache associated with a user device, the subsequent portion of the content item.


The independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the co-pending application. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the language of the claims presented contain the same limitations claimed. 
It would have been obvious to one of ordinary skilled in the art to modify the patented application to create the instant application by having limitations as shown in the table.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,303,382 B2 [application No.16/566,519], Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the patented application, which lead to the same claimed invention, thus they are not patentably distinct from each other, see table below:
Instant Application  
US. Patent No. 11,303,382 B2
Claim 1. method comprising:   
      receiving a request for a portion of a content item at a first bitrate; 



      determining, based on at least one network condition, a second bitrate from a plurality of bitrates associated with the portion of the content item; and 

      sending, to a user device, the portion of the content item at the second bitrate, wherein the portion of the content item sent at the second bitrate is identified with an identifier associated with the first bitrate.  

Claim 1. A method comprising: 
      receiving a request for a portion of a content item at a first bitrate, wherein the request comprises a first identifier identifying the portion of the content item at the first bitrate; 
       determining, based on at least one network condition, a second bitrate from a plurality of bitrates associated with the portion of the content item; and 
       sending, to a user device, the portion of the content item at the second bitrate, wherein the portion of the content item sent at the second bitrate is identified with the first identifier.
Claim 10. A method comprising: 
        determining a predicted change in network usage to occur at a first time; 
       determining, based on the predicted change in network usage, a first bitrate; and 



       sending, at the first time, at the first bitrate and with an identifier that identifies a second bitrate different from the first bitrate, a portion of a content item requested by a user device at the second bitrate.
Claim 11. A method comprising: 
     determining at least one past period of network usage satisfying a threshold; 
     determining, based on the at least one past period of network usage satisfying the threshold, a period of time associated with a network condition; determining, based on the period of time, a first bitrate; and sending, during the period of time, at the first bitrate and with an identifier that identifies a second bitrate different from the first bitrate, a portion of a content item requested by a user device at the second bitrate.
Claim 15. A method comprising: 
       sending a request for a portion of a content item at a first bitrate; and 
       receiving the portion of the content item at a second bitrate, wherein the portion of the content item comprises an identifier indicating that the portion of the content item is at the first bitrate.
Claim 15. A method comprising: 
      receiving at a first bitrate, a portion of a content item requested at a second bitrate, wherein the portion of the content item comprises an identifier that identifies the second bitrate, wherein the first bitrate is determined by a computing device based on a network heuristic; 
      receiving, via a server push, a subsequent portion of the content item; 
      generating, based on a network address included in a manifest file, a request for the subsequent portion of the content item; and 
      loading, from a cache associated with a user device, the subsequent portion of the content item.


The independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the co-pending application. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the language of the claims presented contain the same limitations claimed. 
It would have been obvious to one of ordinary skilled in the art to modify the patented application to create the instant application by having limitations as shown in the table.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Salomons et al Publication No. (US 20170126256 A1) in view of O’CALLAGHAN et al Publication No. (US 2015/0180924 A1).

Regarding claim 1, Salomons teaches a method comprising: 
receiving a request for a portion of a content item at a first bitrate (receiving a request from a client for an AV media segment at a particular bitrate [0046-47] 802-FIG.8); 
determining, based on at least one network condition (a multivariate selection heuristics module for determining optimal FEC schemes [0047] 806-FIG.8), a second bitrate from a plurality of bitrates associated with the portion of the content item (determining channel conditions, bandwidth consumption, network congestion, device playback and buffer playout conditions, bit error rates (BER), shape/distribution of error patterns for the requested segment via the correct ABR or bitrate [0047-48] 804-FIG.8).
Salomons does not explicitly teach,
sending, to a user device, the portion of the content item at the second bitrate, wherein the portion of the content item sent at the second bitrate is identified with an identifier associated with the first bitrate.  
O’CALLAGHAN teaches sending, to a user device, the portion of the content item at the second bitrate  (O’CALLAGHAN: A cache device receives a request [from a subscriber] for a first segment of an adaptive bitrate stream and identify a first bitrate at which the first segment is encoded, then determines, based on a network congestion level, a second bitrate that is different from the first bitrate, and sends the segment to the subscriber via the requested URL [0030-33] FIG.4), wherein the portion of the content item sent at the second bitrate is identified with an identifier associated with the first bitrate (O’CALLAGHAN: the media stream encoded at a particular bitrate is associated with the requested URL [0033-35] FIG.4).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to have modified Salomons by the teaching of O’CALLAGHAN to send the portion of the content item at the second bit rate associated with an identifier to efficiently stream media content over computer networks and avoid network congestion (O’CALLAGHAN: [0043-45] FIG.7A).

Regarding claim 2, Salomons teaches the method of claim 1, wherein the identifier comprises the first bitrate (Appropriate manifest files containing metadata information describing the multiple bitrates used for encoding content at different resolutions and location pointers (e.g., Uniform Resource Locator (URL) pointers, etc.) of various segments of encoded media content [0030] FIG.7)  

Regarding claim 3, Salomons teaches the method of claim 1 further comprising: determining, based on the second bitrate, a second identifier associated with the portion of the content item at the second bitrate; and replacing at least a portion of the second identifier with the identifier (A unicast system can support ABR streaming, which allows some form of rate adaptation. A given service may be encoded at a selection of different bitrates [0033] FIG.7).  

Regarding claim 4, Salomons teaches the method of claim 1, wherein receiving the request comprises receiving the request via a network address associated with the first bitrate (When a receiver requests a given media item or asset, the network router system finds an existing stream of that content already in the network and directs a copy of it to that receiver from a serving cable headend, a video head office or an appropriately proximal network node in an edge distribution network [0034-35] FIG.7). 

Regarding claim 5, Salomons teaches the method of claim 1, wherein the portion of the content item and a subsequent portion of the content item are sent via a same network connection between a computing device and the user device (O’CALLAGHAN: client device 210 may request a segment associated with a time interval and a first bitrate, and cache device 220 may provide a segment associated with the time interval and a second, different, bitrate (e.g., that is higher than or lower than the requested bitrate). [0053-54] FIG.5B).

Regarding claim 6, Salomons teaches the method of claim 1, wherein the at least one network condition comprises at least one of: a round-trip time between the user device and a computing device, a quantity of active network connections (each representation comprises a stream of segmented content of the media asset encoded at a particular bitrate [0043-44] FIG.4), a communication capacity, a projected usage during a projected period of increased network usage, or at least one bandwidth measurement (monitoring, estimating, obtaining or otherwise determining channel conditions, bandwidth consumption, network congestion, device playback and buffer playout conditions, bit error rates (BER), shape/distribution of error patterns [0047-48] FIG.8).         

Regarding claim 7, Salomons teaches the method of claim 1, wherein sending the portion of the content item at the second bitrate causes the user device to cache a subsequent portion of the content item at the second bitrate (O’CALLAGHAN: client device 210 may not be aware that the network is congested, and may request a high bitrate segment. Cache device 220, being aware of the network congestion, may respond to the request by providing a lower bitrate segment.  [0053-54] FIG.5B).

Regarding claim 8, Salomons teaches the method of claim 1, wherein the identifier associated with the first bitrate is in metadata associated with the portion of the content item (determining channel conditions, bandwidth consumption, network congestion, device playback and buffer playout conditions, bit error rates (BER), shape/distribution of error patterns for the requested segment via the correct ABR or bitrate [0047-48] 804-FIG.8);   

Claim 9 (allowable subject matter).


Regarding claims 10-14, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-8, where the difference used is the having network usage occurring at specific timestamps (Salomons: [0043-44] FIG.4), (O’CALLAGHAN: [0047-51]) and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.   

Regarding claims 15-20, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-8, where the difference used is the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.   

Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-272.3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472